Appeals from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered August 12, 2014. The order granted the motion of defendants for summary judgment dismissing the complaint and granted the motion of third-party defendant for summary judgment dismissing the third-party complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Smith, J.P., Peradotto, Carni, Lindley and Whalen, JJ.